                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.38 Filed 04/15/21 Page 1 of 32




                                                 UNITED STATES DISTRICT COURT
                                             FOR THE EASTERN DISTRICT OF MICHIGAN

                           KAPRIA MORRELL,
                                                                       Hon. Victoria Roberts
                                                                       Case No. 21-CV-10789-VAR-DRG
                                    Plaintiff,
                           v.

                           THE CHILDREN’S CENTER OF
                           WAYNE COUNTY, INC., and
                           BOARD OF DIRECTORS OF THE
                           THE CHILDREN’S CENTER OF
                           WAYNE COUNTY, INC.,

                                    Defendants.
Foley & Mansfield, PLLP




                            FELICIA D. BROCK (P63352)             GREGORY M. MEIHN (P38939)
 130 East Nine Mile Road
   Ferndale, MI 48220




                            TRACY G. SMITH (P74572)               MELINDA A. BALIAN (P55744)
                            IAB ATTORNEYS AT LAW PLLC             FOLEY & MANSFIELD, PLLP
                            Attorneys for Plaintiff               Attorneys for Defendants
                            8829 Asbury Park                      130 E. 9 Mile Rd.
                            Detroit, MI 48228-2005                Ferndale, MI 48220-3728
                            (313) 318-3180/Fax: (313) 766-4732    (248) 721-4200/Fax: (248) 721-4201
                            duncan@iabattorneys.com               gmeihn@foleymansfield.com
                                                                  mbalian@foleymansfield.com


                                    DEFENDANTS’ ANSWER TO AMENDED COMPLAINT,
                                AFFIRMATIVE DEFENSES, AND RELIANCE ON JURY DEMAND

                                    Now come Defendants, Children’s Center of Wayne County, Inc. (“TCC”)1

                           and Board of Directors of the Children’s Center of Wayne County, Inc. (“Board”)



                                    1
                                   Defendant’s corporate name is “Children’s Center of Wayne County, Inc.”
                           It does not contain “The”.

                                                                   1
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.39 Filed 04/15/21 Page 2 of 32




                           through their counsel, FOLEY & MANSFIELD, PLLP, and for their Answer to the

                           Complaint state as follows:

                                    1.   In response to Paragraph 1, Defendants deny all allegations as alleged

                           pursuant to the Michigan Elliott-Larsen Civil Rights Act (“ELCRA”), the Equal Pay

                           Act (“EPA”) and Title VII as untrue and unsupported in fact or law.

                                    2.   In response to Paragraph 2, Defendants are without information and

                           knowledge sufficient to form a belief as to the truth of the allegations and leave

                           Plaintiff to her proofs.

                                    3.   In response to Paragraph 3, Defendants admit.
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                                    4.   In response to Paragraph 4, Defendants admit.

                                    5.   In response to Paragraph 5, Defendants deny all allegations as alleged

                           pursuant to the Michigan Elliott-Larsen Civil Rights Act (“ELCRA”), the Equal Pay

                           Act (“EPA”) and Title VII as untrue and unsupported in fact or law. Defendants

                           admit that TCC is located in Wayne County.

                                    6.   In response to Paragraph 6, Defendants deny all allegations as alleged

                           pursuant to the Michigan Elliott-Larsen Civil Rights Act (“ELCRA”), the Equal Pay

                           Act (“EPA”) and Title VII as untrue and unsupported in fact or law, and as such,

                           deny that Plaintiff has suffered any alleged injuries or damages recoverable under

                           the law as a result of alleged unlawful actions on behalf of Defendants.




                                                                     2
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.40 Filed 04/15/21 Page 3 of 32




                                    7.    In response to Paragraph 7, Defendants neither admit nor deny said

                           allegation as Defendants are without knowledge or information sufficient to form a

                           belief as to the truth of the allegations and leave Plaintiff to her proofs as Defendants

                           have no idea who Plaintiff is referring to.

                                    8.    In response to Paragraph 8, Defendants admit.

                                    9.    In response to Paragraph 9, Defendants deny the allegations as untrue.

                           Defendants further state that Plaintiff was hired in March, 2016 as the Director of

                           Corporate and Foundational Philanthropy.

                                    10.   In response to Paragraph 10, Defendants deny the allegation as written.
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                           Defendants further state that Plaintiff’s supervisor was Tammy Zonker.

                                    11.   In response to Paragraph 11, Defendants deny the allegation as written.

                                    12.   In response to Paragraph 12, Defendants admit.

                                    13.   In response to Paragraph 13, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    14.   In response to Paragraph 14, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    15.   In response to Paragraph 15, Defendants deny as untrue.

                                    16.   In response to Paragraph 16, Defendants deny as untrue.


                                                                      3
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.41 Filed 04/15/21 Page 4 of 32




                                    17.   In response to Paragraph 17, Defendants deny as untrue.

                                    18.   In response to Paragraph 18, Defendants admit Plaintiff inquired about

                           a salary increase in January, 2018.        As to the remainder of the allegations,

                           Defendants deny as untrue.

                                    19.   In response to Paragraph 19, Defendants admit that Plaintiff inquired

                           about a salary increase in person in January, 2018. As to the remainder of the

                           allegations, Defendants neither admit nor deny said allegation as written as

                           Defendants are without knowledge or information sufficient to form a belief as to

                           the truth of the allegations and leave Plaintiff to her proofs.
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                                    20.   In response to Paragraph 20, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                           Defendants admit Plaintiff’s salary was increased in February, 2018, which was

                           documented in a letter from George Winn.

                                    21.   In response to Paragraph 21, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                           Defendants admit Plaintiff’s salary was increased in February, 2018, which was

                           documented in a letter from George Winn.




                                                                      4
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.42 Filed 04/15/21 Page 5 of 32




                                    22.   In response to Paragraph 22, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    23.   In response to Paragraph 23, Defendants admit Plaintiff was requested

                           to update her accountability matrix. As to the remainder of the allegations,

                           Defendants neither admit nor deny said allegation as written as Defendants are

                           without knowledge or information sufficient to form a belief as to the truth of the

                           allegations and leave Plaintiff to her proofs.

                                    24.   In response to Paragraph 24, Defendants deny the allegations as untrue
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                           as written.

                                    25.   In response to Paragraph 25, Defendants deny the allegations as written.

                                    26.   In response to Paragraph 26, Defendants deny a “policy” of placing

                           employees on a CAP prior to termination. As to the remainder of the allegations,

                           Defendants neither admit nor deny said allegation as written as Defendants are

                           without knowledge or information sufficient to form a belief as to the truth of the

                           allegations and leave Plaintiff to her proofs.

                                    27.   In response to Paragraph 27, Defendants deny the allegations as untrue.

                                    28.   In response to Paragraph 28, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.


                                                                      5
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.43 Filed 04/15/21 Page 6 of 32




                                    29.   In response to Paragraph 29, Defendants admit that one of Plaintiff’s

                           former co-worker’s was placed on a CAP and while on the CAP, complaints were

                           submitted regarding the co-worker.        As to the remainder of the allegations,

                           Defendants neither admit nor deny as written as Defendants are without knowledge

                           or information sufficient to form a belief as to the truth of the allegations and leave

                           Plaintiff to her proofs.

                                    30.   In response to Paragraph 30, Defendants deny the allegations as untrue

                           as written.

                                    31.   In response to Paragraph 31, Defendants deny the allegations as untrue
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                           as written. Defendants admit Douglas Manigault III was promoted to Director,

                           Foundation Relations in September, 2018.

                                    32.   In response to Paragraph 32, Defendants deny the allegations as written

                           as untrue. Defendants admit the department was reorganized in approximately

                           October, 2018. Defendants admit Plaintiff was not given another salary increase in

                           October, 2018 (over and above the salary increases in January and February, 2018).

                                    33.   In response to Paragraph 33, Defendants deny as untrue.

                                    34.   In response to Paragraph 34, Defendants admit Plaintiff’s salary was

                           not increased in October, 2018 over and above the increases which had already taken

                           place in 2018.




                                                                      6
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.44 Filed 04/15/21 Page 7 of 32




                                    35.   In response to Paragraph 35, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    36.   In response to Paragraph 36, Defendants admit Plaintiff was informed

                           of a salary increase on or about February 20, 2018 due to an approval by the Board

                           of Directors of a salary range increase, documented in a letter from George Winn.

                           As to the remainder of the allegations, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                                    37.   In response to Paragraph 37, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs

                           because Defendants do not know who Plaintiff is referring to as “the philanthropy

                           team.” However, Defendants admit that Plaintiff’s three co-directors within the

                           philanthropy department received a salary increase in January, 2018, like Plaintiff.

                                    38.   In response to Paragraph 38, Defendants deny the allegations as written.

                                    39.   In response to Paragraph 39, Defendants deny the allegations as written.

                                    40.   In response to Paragraph 40, Defendants admit that philanthropy

                           directors met with members of the Executive Leadership Team (“ELT”) and the




                                                                      7
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.45 Filed 04/15/21 Page 8 of 32




                           Director of HR in July, 2019 to discuss Philanthropy Director overall compensation

                           and the history thereof.

                                    41.   In response to Paragraph 41, Defendants deny as untrue.

                                    42.   In response to Paragraph 42, Defendants admit Plaintiff offered a

                           PowerPoint presentation that she prepared about compensation inequities nationally;

                           however, Defendants deny that said presentation applied to compensation of

                           employees of Defendant TCC.

                                    43.   In response to Paragraph 43, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    44.   In response to Paragraph 44, Defendants deny that Plaintiff claimed at

                           the July, 2019 meeting that differences in salaries at Defendant TCC existed because

                           of race and gender.

                                    45.   In response to Paragraph 45, Defendants deny as untrue.

                                    46.   In response to Paragraph 46, Defendants admit that ELT met with

                           Philanthropy directors separately after the July, 2019 group meeting; however,

                           Defendants deny the separate meetings with the Philanthropy directors were as a

                           result of the July, 2019 group meeting.




                                                                      8
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.46 Filed 04/15/21 Page 9 of 32




                                    47.   In response to Paragraph 47, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    48.   In response to Paragraph 48, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    49.   In response to Paragraph 49, Defendants admit Plaintiff emailed in

                           August asking if there was any follow-up to the compensation process, to which she

                           was informed there was not given the ELT was focused on presentation of the budget
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                           at that time. As to the remainder of the allegations, Defendants neither admit nor

                           deny said allegation as written as Defendants are without knowledge or information

                           sufficient to form a belief as to the truth of the allegations and leave Plaintiff to her

                           proofs.

                                    50.   In response to Paragraph 50, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    51.   In response to Paragraph 51, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.




                                                                      9
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.47 Filed 04/15/21 Page 10 of 32




                                    52.   In response to Paragraph 52, Defendants admit that Matthews contacted

                           Plaintiff via email that she would be scheduling a follow-up meeting with her soon.

                           As to the remainder of the allegations, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    53.   In response to Paragraph 53, Defendants admit that a follow-up meeting

                           was scheduled in December, 2019 with Plaintiff, Matthews and Tammy Zonker.

                                    54.   In response to Paragraph 54, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    55.   In response to Paragraph 55, Defendants deny as untrue.

                                    56.   In response to Paragraph 56, Defendants deny as untrue.

                                    57.   In response to Paragraph 57, Defendants deny as untrue, as written.

                                    58.   In response to Paragraph 58, Defendants deny as untrue.

                                    59.   In response to Paragraph 59, Defendants deny as untrue.

                                    60.   In response to Paragraph 60, Defendants deny as untrue.

                                    61.   In response to Paragraph 61, Defendants deny as untrue.

                                    62.   In response to Paragraph 62, Defendants deny as untrue.

                                    63.   In response to Paragraph 63, Defendants deny as untrue.




                                                                      10
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.48 Filed 04/15/21 Page 11 of 32




                                    64.   In response to Paragraph 64, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    65.   In response to Paragraph 65, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    66.   In response to Paragraph 66, Defendants deny Plaintiff was denied a

                           request to review her personnel file. As to the remainder of the allegations,

                           Defendants neither admit nor deny said allegation as written as Defendants are
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                           without knowledge or information sufficient to form a belief as to the truth of the

                           allegations and leave Plaintiff to her proofs.

                                    67.   In response to Paragraph 67, Defendants admit Plaintiff was contacted

                           on or about January 30, 2020 by Tammy Zonker to determine her availability for a

                           phone call. As to the remainder of the allegations, Defendants neither admit nor

                           deny said allegation as written as Defendants are without knowledge or information

                           sufficient to form a belief as to the truth of the allegations and leave Plaintiff to her

                           proofs.

                                    68.   In response to Paragraph 68, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.


                                                                      11
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.49 Filed 04/15/21 Page 12 of 32




                                    69.   In response to Paragraph 69, Defendants admit that Plaintiff had a

                           phone call with Tammy Zonker, Yvonne Herman and George Winn on or about

                           January 30, 2020. As to the remainder of the allegations, Defendants neither admit

                           nor deny said allegation as written as Defendants are without knowledge or

                           information sufficient to form a belief as to the truth of the allegations and leave

                           Plaintiff to her proofs.

                                    70.   In response to Paragraph 70, Defendants admit.

                                    71.   In response to Paragraph 71, Defendants admit January, 30, 2020 was

                           the first time Plaintiff was told she was being terminated as a result of the issues
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                           identified in Paragraph 71, in addition to other issues and reasons identified during

                           the discussion; however, Defendants deny this was the first time Plaintiff was made

                           aware of these issues.

                                    72.   In response to Paragraph 72, Defendants admit Plaintiff reported to

                           work on time.

                                    73.   In response to Paragraph 73, Defendants admit Plaintiff was

                           responsible for properly supervising an employee.

                                    74.   In response to Paragraph 74, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.




                                                                      12
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.50 Filed 04/15/21 Page 13 of 32




                                    75.   In response to Paragraph 75, Defendant deny that raising funds/revenue

                           was an issue raised during the January 30, 2020 discussion. Defendants deny

                           Plaintiff properly participated in pledge collections upon request.

                                    76.   In response to Paragraph 76, Defendant admit Plaintiff attended some

                           committee meetings.

                                    77.   In response to Paragraph 77, Defendants deny as untrue.

                                    78.   In response to Paragraph 78, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                                    79.   In response to Paragraph 79, Defendants admit Plaintiff was not placed

                           on a CAP or given a performance deficiency memo. As to the remainder of the

                           allegations, Defendants deny as untrue.

                                    80.   In response to Paragraph 80, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    81.   In response to Paragraph 81, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.




                                                                      13
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.51 Filed 04/15/21 Page 14 of 32




                                    82.   In response to Paragraph 82, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    83.   In response to Paragraph 83, Defendants admit Plaintiff purportedly

                           filed a Charge of Discrimination on or about November 11, 2020.

                                    84.   In response to Paragraph 84, Defendants admit that a Notice of Rights

                           to Sue, dated February 2, 2021, was issued by the EEOC at Plaintiff’s request prior

                           to the EEOC processing the Charge. As to the remainder of the allegations,

                           Defendants are without knowledge or information sufficient to form a belief as to
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                           the truth of the allegations and leave Plaintiff to her proofs.

                                                             COUNT I
                                                     GENDER DISCRIMINATION
                                                 UNDER THE MICHIGAN ELLIOTT –
                                            LARSEN CIVIL RIGHTS ACT AS TO DEFENDANTS

                                    85.   Defendants hereby adopt and incorporate by reference paragraph 1

                           through 84 above as though fully set forth herein.

                                    86.   In response to Paragraph 86, Defendants admit Plaintiff was an

                           employee of The Children’s Center of Wayne County, Inc. As to the remainder of

                           the allegations, Defendants are without knowledge or information sufficient to form

                           a belief as to the truth of the allegations and leave Plaintiff to her proofs.




                                                                      14
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.52 Filed 04/15/21 Page 15 of 32




                                     87.   In response to Paragraph 87, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                     88.   In response to Paragraph 88, Defendants deny as untrue.

                                     89.   In response to Paragraph 89, Defendants deny as untrue.

                                     90.   In response to Paragraph 90, Defendants deny as untrue.

                                     91.   In response to Paragraph 91, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                                     92.   In response to Paragraph 92, Defendants deny as untrue.

                                     93.   In response to Paragraph 93, Defendants deny as untrue.

                                     94.   In response to Paragraph 94, Defendants deny as untrue as Defendants

                           do not determine compensation based upon race, gender or any other protected

                           status.

                                     95.   In response to Paragraph 95, Defendants deny any and all allegations

                           of unlawful and/or wrongful acts or omissions, including but not limited to

                           discrimination and/or retaliation and as such, deny that Plaintiff has suffered any

                           alleged injuries or damages recoverable under the law as a result of alleged unlawful

                           and/or wrongful acts or omissions of Defendants.




                                                                      15
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.53 Filed 04/15/21 Page 16 of 32




                                                             COUNT II
                                                       RACE DISCRIMINATION
                                        UNDER THE MICHIGAN ELLIOTT LARSEN CIVIL RIGHTS ACT
                                                        AS TO DEFENDANTS

                                    96.    Defendants hereby adopt and incorporate by reference paragraph 1

                           through 96 above as though fully set forth herein.

                                    97.    In response to Paragraph 97, Defendants admit Plaintiff was an

                           employee of The Children’s Center of Wayne County, Inc. As to the remainder of

                           the allegations, Defendants are without knowledge or information sufficient to form

                           a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    98.    In response to Paragraph 98, Defendants neither admit nor deny said
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    99.    In response to Paragraph 99, Defendants deny as untrue.

                                    100. In response to Paragraph 100, Defendants deny as untrue.

                                    101. In response to Paragraph 101, Defendants have no idea what Plaintiff

                           is referring to. As such, Defendants can neither admit nor deny the allegations as

                           written. Defendants deny any allegations and/or wrongful acts including but not

                           limited to discrimination and/or retaliation.

                                    102. In response to Paragraph 102, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                                                      16
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.54 Filed 04/15/21 Page 17 of 32




                                    103. In response to Paragraph 103, Defendants deny as untrue.

                                    104. In response to Paragraph 104, Defendants deny as untrue.

                                    105. In response to Paragraph 105, Defendants deny as untrue as Defendants

                           do not determine compensation and/or employment related decisions based upon

                           race, gender or any other protected status.

                                    106. In response to Paragraph 106, Defendants deny any and all allegations

                           of unlawful and/or wrongful acts or omissions, including but not limited to

                           discrimination and/or retaliation and as such, deny that Plaintiff has suffered any

                           alleged injuries or damages recoverable under the law as a result of alleged unlawful
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                           and/or wrongful acts or omissions of Defendants.

                                                            COUNT III
                                                           RETALIATION
                                        UNDER THE MICHIGAN ELLIOTT LARSEN CIVIL RIGHTS ACT
                                                        AS TO DEFENDANTS

                                    107. Defendants hereby adopt and incorporate by reference paragraph 1

                           through 106 above as though fully set forth herein.

                                    108. In response to Paragraph 108, Defendants admit that during her

                           employment Plaintiff complained about her compensation. As to the remainder of

                           the allegations, Defendants neither admit nor deny said allegation as written as

                           Defendants are without knowledge or information sufficient to form a belief as to

                           the truth of the allegations and leave Plaintiff to her proofs.

                                    109. In response to Paragraph 109, Defendants deny as untrue.

                                                                      17
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.55 Filed 04/15/21 Page 18 of 32




                                    110. In response to Paragraph 110, Defendants are unclear what complaints

                           Plaintiff is referring to as she has not identified such in Paragraph 110. As such,

                           Defendants can neither admit nor deny the allegations as written and leave Plaintiff

                           to her proofs.

                                    111. In response to Paragraph 111, Defendants object as it is neither a claim

                           nor allegation, but a conclusion of law to which no response is necessary. To the

                           extent a response is deemed necessary, Defendants are unclear what complaints

                           Plaintiff is referring to as she has not identified such in Paragraph 111. As such,

                           Defendants can neither admit nor deny the allegations as written and leave Plaintiff
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                           to her proofs.

                                    112. In response to Paragraph 112, Defendants neither admit nor deny said

                           allegation as written given the vagueness of Plaintiff’s allegations, specifically

                           “among other things”, as Defendants are without knowledge or information

                           sufficient to form a belief as to the truth of the allegations and leave Plaintiff to her

                           proofs.

                                    113. In response to Paragraph 113, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    114. In response to Paragraph 114, Defendants admit Plaintiff was not

                           placed on a CAP. As to the remainder of the allegations, Defendants deny as untrue.


                                                                      18
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.56 Filed 04/15/21 Page 19 of 32




                                    115. In response to Paragraph 115, Defendants deny as untrue.

                                    116. In response to Paragraph 116, Defendants deny as untrue.

                                    117. In response to Paragraph 117, Defendants deny any actions of

                           retaliation pertaining to Plaintiff. Defendants further deny that Plaintiff assisted a

                           co-worker in pursuit of a discrimination claim.

                                    118. In response to Paragraph 118, Defendants object as it is neither a claim

                           nor allegation, but a conclusion of law to which no response is necessary. To the

                           extent a response is deemed necessary, Defendants deny as untrue.

                                    119. In response to Paragraph 119, Defendants deny any and all allegations
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                           of unlawful and/or wrongful acts or omissions, including but not limited to

                           discrimination and/or retaliation and as such, deny that Plaintiff has suffered any

                           alleged injuries or damages recoverable under the law as a result of alleged unlawful

                           and/or wrongful acts or omissions of Defendants.

                                                          COUNT IV
                                                       DISCRIMINATION
                                         UNDER THE EQUAL PACT OF 1963 AS TO DEFENDANTS

                                    120. Defendants hereby adopt and incorporate by reference paragraph 1

                           through 119 above as though fully set forth herein.

                                    121. In response to Paragraph 121, Defendants admit Plaintiff was an

                           employee of The Children’s Center of Wayne County, Inc. As to the remainder of




                                                                      19
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.57 Filed 04/15/21 Page 20 of 32




                           the allegations, Defendants are without knowledge or information sufficient to form

                           a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    122. In response to Paragraph 122, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    123. In response to Paragraph 123, Defendants deny as untrue as written.

                                    124. In response to Paragraph 124, Defendants deny the allegation as untrue

                           as written.

                                    125. In response to Paragraph 125, Defendants deny the allegations as
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                           untrue.

                                    126. In response to Paragraph 126, Defendants admit Plaintiff worked in the

                           same department as one male director. As to the remainder of the allegations,

                           Defendants neither admit nor deny said allegation as written as Defendants are

                           without knowledge or information sufficient to form a belief as to the truth of the

                           allegations and leave Plaintiff to her proofs.

                                    127. In response to Paragraph 127, Defendants deny as untrue.

                                    128. In response to Paragraph 128, Defendants deny as untrue.

                                    129. In response to Paragraph 129, Defendants deny as untrue.

                                    130. In response to Paragraph 130, Defendants deny any and all allegations

                           of unlawful and/or wrongful acts or omissions, including but not limited to


                                                                      20
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.58 Filed 04/15/21 Page 21 of 32




                           discrimination and/or retaliation and as such, deny that Plaintiff has suffered any

                           alleged injuries or damages recoverable under the law as a result of alleged unlawful

                           and/or wrongful acts or omissions of Defendants.

                                                            COUNT V
                                                      SEX DISCRIMINATION
                                        IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT
                                                   OF 1964 AS TO DEFENDANTS

                                    131. Defendants hereby adopt and incorporate by reference paragraph 1

                           through 130 above as though fully set forth herein.

                                    132. In response to Paragraph 132, Defendants admit Plaintiff was an

                           employee of The Children’s Center of Wayne County, Inc. As to the remainder of
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                           the allegations, Defendants are without knowledge or information sufficient to form

                           a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    133. In response to Paragraph 133, Defendants object as it is neither a claim

                           nor allegation, but a conclusion of law to which no response is necessary. To the

                           extent a response is deemed necessary, Defendants deny any allegations of

                           discrimination as untrue.

                                    134. In response to Paragraph 134, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    135. In response to Paragraph 135, Defendants deny as untrue.

                                    136. In response to Paragraph 136, Defendants deny as untrue.

                                                                      21
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.59 Filed 04/15/21 Page 22 of 32




                                    137. In response to Paragraph 137, Defendants deny as untrue.

                                    138. In response to Paragraph 138, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    139. In response to Paragraph 139, Defendants deny as untrue.

                                    140. In response to Paragraph 140, Defendants deny as untrue.

                                    141. In response to Paragraph 141, Defendants deny as untrue as Defendants

                           do not determine compensation and/or employment related decisions based upon

                           race, gender or any other protected status.
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                                    142. In response to Paragraph 142, Defendants deny as untrue as written.

                                    143. In response to Paragraph 143, Defendants deny as untrue.

                                    144. In response to Paragraph 144, Defendants deny as untrue.

                                    145. In response to Paragraph 145, Defendants deny as untrue.

                                    146. In response to Paragraph 146, Defendants deny any and all allegations

                           of unlawful and/or wrongful acts or omissions, including but not limited to

                           discrimination and/or retaliation and as such, deny that Plaintiff has suffered any

                           alleged injuries or damages recoverable under the law as a result of alleged unlawful

                           and/or wrongful acts or omissions of Defendants.




                                                                      22
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.60 Filed 04/15/21 Page 23 of 32




                                                           COUNT VI
                                        RACE DISCRIMINATION IN VIOLATION OF TITLE VII OF THE
                                             CIVIL RIGHTS ACT OF 1964 AS TO DEFENDANTS

                                    147. Defendants hereby adopt and incorporate by reference paragraph 1

                           through 146 above as though fully set forth herein.

                                    148. In response to Paragraph 148, Defendants admit Plaintiff was an

                           employee of The Children’s Center of Wayne County, Inc. As to the remainder of

                           the allegations, Defendants are without knowledge or information sufficient to form

                           a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    149. In response to Paragraph 149, Defendants neither admit nor deny said
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    150. In response to Paragraph 150, Defendants object as it is neither a claim

                           nor allegation, but a conclusion of law to which no response is necessary. To the

                           extent a response is deemed necessary, Defendants deny any allegations of

                           discrimination as untrue.

                                    151. In response to Paragraph 151, Defendants deny as untrue.

                                    152. In response to Paragraph 152, Defendants deny as untrue.

                                    153. In response to Paragraph 153, Defendants deny as untrue.




                                                                      23
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.61 Filed 04/15/21 Page 24 of 32




                                    154. In response to Paragraph 154, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.

                                    155. In response to Paragraph 155, Defendants deny as untrue.

                                    156. In response to Paragraph 156, Defendants deny as untrue.

                                    157. In response to Paragraph 157, Defendants deny as untrue as Defendants

                           do not determine compensation and/or employment related decisions based upon

                           race, gender or any other protected status.

                                    158. In response to Paragraph 158, Defendants deny any and all allegations
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                           of unlawful and/or wrongful acts or omissions, including but not limited to

                           discrimination and/or retaliation and as such, deny that Plaintiff has suffered any

                           alleged injuries or damages recoverable under the law as a result of alleged unlawful

                           and/or wrongful acts or omissions of Defendants.

                                                         COUNT VII
                                          RETALIATION IN VIOLATION OF TITLE VII OF THE
                                           CIVIL RIGHTS ACT OF 1964 AS TO DEFENDANTS

                                    159. Defendants hereby adopt and incorporate by reference paragraph 1

                           through 158 above as though fully set forth herein.

                                    160. In response to Paragraph 160, Defendants admit that during her

                           employment Plaintiff complained about her compensation. As to the remainder of

                           the allegations, Defendants neither admit nor deny said allegation as written as


                                                                      24
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.62 Filed 04/15/21 Page 25 of 32




                           Defendants are without knowledge or information sufficient to form a belief as to

                           the truth of the allegations and leave Plaintiff to her proofs.

                                    161. In response to Paragraph 161, Defendants deny as untrue.

                                    162. In response to Paragraph 162, Defendants are unclear what complaints

                           Plaintiff is referring to as she has not identified such in Paragraph 162. As such,

                           Defendants can neither admit nor deny the allegations as written and leave Plaintiff

                           to her proofs.

                                    163. In response to Paragraph 163, Defendants object as it is neither a claim

                           nor allegation, but a conclusion of law to which no response is necessary. To the
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                           extent a response is deemed necessary, Defendants are unclear what complaints

                           Plaintiff is referring to as she has not identified such in Paragraph 163. As such,

                           Defendants can neither admit nor deny the allegations as written and leave Plaintiff

                           to her proofs.

                                    164. In response to Paragraph 164, Defendants deny that any denial of a PTO

                           request and/or Plaintiff’s termination were in any way connected to any alleged

                           protected activity, including but not limited to, any alleged complaints pertaining to

                           compensation inequity.

                                    165. In response to Paragraph 165, Defendants neither admit nor deny said

                           allegation as written as Defendants are without knowledge or information sufficient

                           to form a belief as to the truth of the allegations and leave Plaintiff to her proofs.


                                                                      25
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.63 Filed 04/15/21 Page 26 of 32




                                    166. In response to Paragraph 166, Defendants admit Plaintiff was not

                           placed on a CAP. As to the remainder of the allegations, Defendants deny as untrue.

                                    167. In response to Paragraph 167, Defendants deny as untrue.

                                    168. In response to Paragraph 168, Defendants deny as untrue.

                                    169. In response to Paragraph 169, Defendants deny any actions of

                           retaliation pertaining to Plaintiff. Defendants further deny that Plaintiff assisted a

                           co-worker in pursuit of a discrimination claim.

                                    170. In response to Paragraph 170, Defendants object as it is neither a claim

                           nor allegation, but a conclusion of law to which no response is necessary. To the
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                           extent a response is deemed necessary, Defendants deny as untrue.

                                    171. In response to Paragraph 171, Defendants deny any and all allegations

                           of unlawful and/or wrongful acts or omissions, including but not limited to

                           discrimination and/or retaliation and as such, deny that Plaintiff has suffered any

                           alleged injuries or damages recoverable under the law as a result of alleged unlawful

                           and/or wrongful acts or omissions of Defendants.

                                    WHEREFORE, Defendants, The Children’s Center of Wayne County, Inc.

                           and The Board of Directors of the Children’s Center of Wayne County, Inc. request

                           that this Court enter a judgment of no cause of action in their favor together with an




                                                                      26
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.64 Filed 04/15/21 Page 27 of 32




                           award of its costs and attorneys fees incurred in this matter and whatever other relief

                           the Court deems appropriate.


                                                                          /s / Melinda A. Balian
                                                                          Foley & Mansfield, P.L.L.P.
                                                                          130 E. Nine Mile Rd.
                                                                          Ferndale, MI 48220
                                                                          (248) 721-4200
                                                                          mbalian@foleymansfield.com
                           Dated: April 15, 2021                          P55744
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                                                    RELIANCE ON JURY DEMAND

                                    Defendants by their attorney, Foley & Mansfield, PLLP, hereby rely on the

                           jury demand filed by Plaintiff herein and demand a trial by jury.




                                                                          /s / Melinda A. Balian
                                                                          Foley & Mansfield, P.L.L.P.
                                                                          130 E. Nine Mile Rd.
                                                                          Ferndale, MI 48220
                                                                          (248) 721-4200
                                                                          mbalian@foleymansfield.com
                           Dated: April 15, 2021                          P55744




                                                                     27
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.65 Filed 04/15/21 Page 28 of 32




                                                DEFENSES-SPECIAL/AFFIRMATIVE

                                    Defendants, by their attorneys, Foley & Mansfield, PLLP, submit the

                           following Special/Affirmative Defenses, stating as follows:

                                    1.   Plaintiff has failed to state a claim upon which relief may be granted

                           under the Michigan Elliott-Larsen Civil Rights Act, Title VII and the Equal Pay Act

                           and Defendants are entitled to summary disposition on all claims against them.

                                    2.   Plaintiff has failed to establish a prima facie case of discrimination or

                           retaliation under state or federal law, specifically the Michigan Elliott-Larsen Civil

                           Rights Act, the Equal Pay Act and/or Title VII.
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                                    3.   Plaintiff was not an employee of The Board of Directors of The

                           Children’s Center of Wayne County, Inc.

                                    4.   At all times relevant hereto, Defendants acted in good faith and in

                           accordance with all applicable laws.

                                    5.   Plaintiff’s claims must be dismissed or are otherwise barred by the

                           doctrines of waiver, release, latches, estoppel, implied and/or express consent,

                           implied and/or express statutory authority and/or privilege.

                                    6.   Plaintiff’s claims are barred because Plaintiff’s employment was

                           discontinued or altered for legitimate and non-discriminatory/retaliatory reasons.

                                    7.   Plaintiff’s claims are barred because Defendants did not discriminate

                           or retaliate against Plaintiff, but even if the allegations were accepted as true,


                                                                     28
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.66 Filed 04/15/21 Page 29 of 32




                           Defendants would have taken the same actions for legitimate, non-discriminatory,

                           non-retaliatory and non-pretextual reasons.

                                    8.    At no time did Defendants take or engage in any action of a

                           discriminatory or retaliatory nature with regard to Plaintiff’s alleged sex or gender.

                                    9.    Plaintiff was not treated disparately or different from other similarly

                           situated employees.

                                    10.   Plaintiff was not replaced by someone outside the protected class.

                                    11.   Plaintiff has suffered no harm as a direct and proximate result of the

                           acts alleged by Plaintiff.
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                                    12.   Plaintiff did not engage in protected activity.

                                    13.   There was not a causal connection between any adverse employment

                           action and alleged protected activity.

                                    14.   Plaintiff has failed to mitigate her alleged damages.

                                    15.   Plaintiff’s claims are barred to the extent she has failed to satisfy the

                           jurisdictional and/or statutory prerequisites for her causes of action or exhaust the

                           appropriate administrative remedies, and/or comply with the appropriate statute of

                           limitations period.

                                    16.   Plaintiff’s claims are barred by unclean hands.

                                    17.   Plaintiff was not subject to an adverse employment action because of

                           her sex or gender or in retaliation for any exercise of her rights.


                                                                       29
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.67 Filed 04/15/21 Page 30 of 32




                                    18.   Plaintiff failed to act in accordance with the laws under which she

                           claims relief, prohibiting her right to recover.

                                    19.   Any violation of the law by Defendants was inadvertent and not willful

                           or intentional.

                                    20.   Plaintiff’s claims are barred by the discovery of after acquired evidence

                           which would have resulted in her termination.

                                    21.   Plaintiff’s termination was based upon legitimate business reasons

                           which do not give rise to an inference of unlawful termination due to discrimination

                           and/or retaliation.
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                                    22.   Plaintiff cannot establish that Defendants legitimate non-discriminatory

                           reasons for Plaintiff’s termination were pre-text.

                                    23.   Plaintiff unreasonably failed to take advantage of any preventive or

                           corrective opportunities provided by Defendants or to avoid harm otherwise.

                                    24.   Defendants are entitled to an offset of any damages awarded to

                           Plaintiff.

                                    25.   Defendants determine compensation by considering seniority, merit,

                           experience, quantity or quality of production and/or other factors not involving sex,

                           or any other protected class.

                                    26.   Notice is hereby given of Defendants intent to seek actual, reasonable

                           attorney fees in defenses of Plaintiff’s frivolous claims pursuant to federal and state


                                                                      30
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.68 Filed 04/15/21 Page 31 of 32




                           law, including but not limited to 42 USC 1988, FRCP 11, MCL 600.2591 and any

                           other applicable law providing similar relief.

                                    27.   Defendants reserve the right to amend or add to these affirmative

                           defenses as additional information becomes known.

                                                      RESERVATION OF RIGHTS

                                    Defendants hereby reserve the right to amend, change, modify and/or add to

                           the responses and defenses asserted herein based upon information disclosed or

                           discovered as they become known through further investigation and the discovery

                           process.
Foley & Mansfield, PLLP
 130 East Nine Mile Road
   Ferndale, MI 48220




                                                                            /s / Melinda A. Balian
                                                                            Foley & Mansfield, P.L.L.P.
                                                                            130 E. Nine Mile Rd.
                                                                            Ferndale, MI 48220
                                                                            (248) 721-4200
                                                                            mbalian@foleymansfield.com
                           Dated: April 15, 2021                            P55744




                                                                    31
                           1945324 v1
                           Case 2:21-cv-10789-VAR-DRG ECF No. 6, PageID.69 Filed 04/15/21 Page 32 of 32




                                                      CERTIFICATE OF SERVICE

                                    I hereby certify that on April 15, 2021 I electronically filed the foregoing

                           paper with the Clerk of the Court using the ECF system which will send notification

                           of such filing to the following: Felicia Duncan Brock and Tracy G. Smith, and I

                           hereby certify that I have mailed by United States Postal Service the paper to the

                           following non-ECF participants: None


                                                                          /s / Shannon Breznai
                                                                          Foley & Mansfield, P.L.L.P.
Foley & Mansfield, PLLP




                                                                          130 E. Nine Mile Rd.
 130 East Nine Mile Road
   Ferndale, MI 48220




                                                                          Ferndale, MI 48220
                                                                          (248) 721-4200




                                                                     32
                           1945324 v1
